USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONIC ALLY FILED
UNITED STATES OF AMERICA, DOC #
DATE FILED: _ 11/21/2019 _
-against-
CHRISTOPHER HOWARD, 17 Cr. 611-8 (AT)

Defendant. ORDER
ANALISA TORRES, District Judge:

 

 

Sentencing in this matter is set for March 16, 2020. On November 18, 2019, the
Government filed a notice of appeal from the Court’s order granting in part Defendant’s
motion for acquittal. ECF No. 613. Accordingly, it is hereby ORDERED that by November
25, 2019, both parties shall file letters with the Court stating their positions on whether the
sentencing in this case should be adjourned pending the disposition of that appeal. If the
parties have the same position, they may file a single joint letter.

SO ORDERED.

Dated: November 21, 2019
New York, New York

On-

ANALISA TORRES
United States District Judge

 
